UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6664


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARROLL EDGAR BLEVINS,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:06-cr-00016-jpj-1; 1:08-cv-80080-jpj-mfu)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carroll Edgar Blevins, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carroll     Edgar    Blevins      seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The   order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this      standard        by      demonstrating          that

reasonable       jurists     would     find     that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on   procedural        grounds,       the        prisoner     must

demonstrate      both    that    the    dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently        reviewed     the    record        and   conclude     that

Blevins has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral     argument      because      the       facts     and    legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3